IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0906
                              Filed July 18, 2018


RICHARD CHRISTIE,
     Plaintiff-Appellant,

vs.

CRAWFORD COUNTY MEMORIAL HOSPITAL and BILL BRUCE,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Crawford County, Edward A.

Jacobson, Judge.



      Richard Christie appeals from summary judgment entered in favor of

defendants, dismissing his causes of action for discrimination and wrongful

discharge against his employer. REVERSED AND REMANDED.



      Michael J. Carroll of Coppola, McConville, Coppola, Carroll, Hockenberg &

Scalise, P.C., West Des Moines, and Angela L. Campbell of Dickey and Campbell

Law Firm, P.L.C., Des Moines, for appellant.

      Randall D. Armentrout and Leslie C. Behaunek of Nyemaster Goode, P.C.,

Des Moines, for appellees.



      Heard by Vogel, P.J., and Potterfield and McDonald, JJ.
                                          2


VOGEL, Presiding Judge.

       Richard Christie appeals from summary judgment entered in favor of

defendants, Crawford County Memorial Hospital (CCMH) and Bill Bruce,

dismissing his causes of action for violations of the Iowa Civil Rights Act and

wrongful discharge against his employer. Because Christie has generated an

issue of material fact on both claims, we reverse the district court’s grant of

summary judgment and remand for further proceedings.

   I. Background Facts and Proceedings

       Christie began working at CCMH in November 2007 as an EMT-Paramedic,

responsible for driving emergency vehicles and assisting patients.              He is

homosexual. On January 27, 2014, CCMH terminated Christie after he called a

supervisor a “fat fuck.” He admitted he had called her that “a few times.” Christie

filed a grievance with the union after speaking with his supervisor, Bruce

Musgrave. CCMH rehired Christie about a month later after he signed a zero-

tolerance agreement containing various conditions such as making a written

apology to various staff members. The agreement states, “Any defamation of

character or profanity that is used to refer to any employee, patient or visitor within

the Hospital or county EMS system is grounds for immediate termination without

right to a [g]rievance for the next [twelve] months.”

       In December 2014, Christie filed a complaint with the Iowa Civil Rights

Commission (ICRC) alleging his termination was based on his sexual orientation

and he was paid less than other, straight males working for CCMH. Christie based

his complaint on information he received from both his supervisor and the human

resources director who told him Bill Bruce, chief executive officer of CCMH, made
                                            3


derogatory comments about Christie’s sexual orientation.             In January 2015,

Christie learned CCMH hired a paramedic who did not have the proper licensure.

He reported CCMH to the Iowa Department of Public Health (IDPH).

       In May 2015, Christie learned he was the subject of an investigation after a

patient complained he made derogatory comments about her.                  Christie and

another paramedic had responded to a call and helped a woman onto a gurney

and then into the ambulance. The woman and the woman’s mother reported

Christie made comments about her weight and referred to injuring his back while

carrying the woman down the stairs.1 Christie admitted he called the emergency

room and mentioned the woman was “heavy” and he said “Ow, my back” as he

helped lower the patient down a flight of steps. Musgrave asked Diane Arkfeld,

the director of patient and family services, to investigate the complaint. Arkfeld

met with the patient and the patient’s mother, and she passed her findings on to

Musgrave. Musgrave also conducted his own investigation, speaking with police

officers who assisted on scene as well as with Heather Rasmussen, the director

of quality improvement, who interviewed the other paramedic on scene. After the

investigation, Musgrave recommended Christie’s termination from CCMH. On

May 28, 2015, Christie was terminated for making “derogatory remarks” to a

patient, contrary to prior instructions, thereby showing “continued lack of respect

of others” and “insubordination.”




1
  Bruce Musgrave’s patient complaint summary attributed the following comments to
Christie: referring to the patient as “fat,” exclaiming “there goes my back” and “gosh she
is so fat” as he helped the patient down stairs and into the ambulance, and about Bruce
Musgrave, “Do you think Bruce will show up?”; “He’s probably at home hanging with the
kids, he probably won’t show up”; and “If I was in charge I would fire half of the staff.”
                                         4


       In May 2016, Christie filed a petition alleging CCMH had subjected him to

discrimination based on his sexual orientation, retaliated against him after he filed

a complaint with the ICRC, and violated public policy when it terminated him after

he reported CCMH to the IDPH. CCMH denied the allegations. Discovery ensued.

Following a motion for summary judgment filed by CCMH in April 2017, the district

court granted summary judgment in favor of CCMH on each of Christie’s claims. 2

Christie appeals.

    II. Standard of Review

       “We review a decision by the district court to grant summary judgment for

correction of errors at law.” Goodpaster v. Schwan’s Home Serv., Inc., 849 N.W.2d
1, 6 (Iowa 2014) (citing Iowa R. App. P. 6.907). “Summary judgment is proper

when the movant establishes there is no genuine issue of material fact and it is

entitled to judgment as a matter of law.” Id. (citing Iowa R. Civ. P. 1.981(3)). “The

burden is on the moving party to demonstrate that it is entitled to judgment as a

matter of law.” Id. (quoting Sallee v. Stewart, 827 N.W.2d 128, 133 (Iowa 2013)).

As we determine whether the moving party has met this burden, we view the record

in the light most favorable to the nonmoving party.       Id. (citing Wright v. Am.

Cyanamid Co., 599 N.W.2d 668, 670 (Iowa 1999)).

    III. Merits

       Christie asserts CCMH violated the ICRA by discriminating against him with

respect to his sexual orientation in terminating his employment and by retaliating

against him for his involvement in filing a complaint with the ICRC. He also asserts



2
  In Christie’s resistance to CCMH’s motion for summary judgment, Christie abandoned
his claims of wage discrimination and hostile work environment.
                                            5


CCMH violated public policy when it terminated him after he complained to the

IDPH. He claims the district court erred in granting CCMH’s motion for summary

judgment asserting there are genuine issues of material fact in dispute.

           A. Sexual Orientation Claim

       The district court considered Christie’s sexual orientation claim under the

McDonnell Douglas burden-shifting framework.             McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802–03 (1973).3             The ICRA prohibits discharging or

otherwise discriminating against an employee based on the employee’s sexual

orientation. Iowa Code § 216.6(1)(a) (2015). “The basic elements of a prima facie

case of discrimination in employment are: (1) plaintiff is a member of a protected

class; (2) plaintiff was performing the work satisfactorily; and (3) plaintiff suffered

an adverse employment action.” Farmland Foods, Inc. v. Dubuque Hum. Rts.

Comm’n, 672 N.W.2d 733, 741 n.1 (Iowa 2003). Once a prima facie case is

established, the employer must raise a genuine issue of fact as to “a legitimate,

nondiscriminatory reason for the termination.” DeBoom v. Raining Rose, Inc., 772
N.W.2d 1, 6 (Iowa 2009) (internal citation omitted). “If the employer offers a

legitimate nondiscriminatory reason, the plaintiff must show the employer’s reason

was pretextual and that unlawful discrimination was the real reason for the

termination.” Id. at 6–7 (internal citation omitted).




3
  The Iowa Civil Rights Act (ICRA) was modelled after Title VII of the federal Civil Rights
Act of 1964, which “was designed to ensure equal opportunity in employment for all,
regardless of sex.” Estate of Harris v. Papa John’s Pizza, 679 N.W.2d 673, 677 (Iowa
2004) (citing Pecenka v. Fareway Stores, Inc., 672 N.W.2d 800, 803 (Iowa 2003)).
Therefore, Iowa courts have consistently employed federal analysis when interpreting the
ICRA; however, these decisions are not binding when interpreting similar provisions under
the ICRA. Id.
                                         6


       The parties do not dispute that Christie established a prima facie case of

discrimination and that CCMH offered a legitimate, nondiscriminatory reason for

his termination. Christie’s sole disagreement is whether the district court correctly

analyzed the evidence so as to establish a pretext for his firing. The district court

determined there was

       no evidence that Mr. Bruce himself or his previous comments about
       the Plaintiff being a homosexual had any type of influence on Mr.
       Musgrave in his investigation or in his recommendation. Mr. Bruce
       simply approved the termination based on the conclusion of the
       investigation which showed a violation of the agreement to refrain
       from derogatory comments of any sort.

       The court characterized Bruce’s derogatory sexual-orientation comments

as “stray remarks” that were insufficient to establish a discriminatory motive. While

that may be true, at summary judgment the district court must view the facts in the

light most favorable to Christie, and it did not do so.       Christie stated in his

deposition that Bruce made his statements to Musgrave and Christie’s union

representative, calling Christie a “fag” and stating he “does not like [Christie’s]

kind.” The evidence shows that, although Musgrave performed the investigation

into Christie’s comments to the patient, the firing decision was ultimately made by

Bruce. Bruce’s statements are direct evidence of a possible discriminatory motive

by the decisionmaker in violation of the ICRA. See Iowa Code § 216.6(1)(a). On

this record, summary judgment was not warranted, and we reverse.

          B. Retaliation Claim–ICRA

       Christie next asserts the district court ignored or misconstrued evidence of

pretext supporting his retaliation claim. Iowa law also prohibits retaliating against

an employee because the employee lawfully filed a complaint under the ICRA. Id.
                                           7


§ 216.11(2). Christie must therefore prove “(1) the plaintiff engaged in protected

activity; (2) the employer took adverse employment action against the plaintiff; and

(3) a causal connection between the protected activity and the adverse

employment action.”        Estate of Harris, 679 N.W.2d at 678 (internal citations

omitted).   CCMH must then offer a legitimate, non-retaliatory reason for the

adverse employment action. Id. If CCMH provides such a reason, Christie must

then show the reason is merely pretextual. Id.

       As with the previous discussion, Christie takes no issue with CCMH

providing a legitimate, non-retaliatory reason for the termination, but he asserts his

termination was pretextual. CCMH asserts it terminated Christie in May 2015

because he made derogatory remarks about a patient, but Christie claims the real

reason is retaliation following his December 2014 complaint to the ICRC. “The

causation standard in retaliatory discharge cases has been characterized as “‘a

high one.’” Haskenhoff v. Homeland Energy Sols., L.L.C., 897 N.W.2d 553, 582

(Iowa 2017) (quoting Hulme v. Barrett, 480 N.W.2d 40, 42 (Iowa 1992)). The

causal connection “must be a ‘significant factor’ motivating the adverse

employment decision.”       Id. (quoting Hulme, 480 N.W.2d at 42)).         A factor is

significant if the reason “‘tips the scales decisively one way or the other,’ even if it

is not the predominate reason behind the employer’s decision.”             Id. (quoting

Teachout v. Forest City Cmty. Sch. Dist., 584 N.W.2d 296, 302 (Iowa 1998)).

       The district court considered the element of causal connection based on

Christie’s claim of protected activity in filing an ICRC complaint in December 2014.

The district court held:
                                         8


               Here, the Plaintiff filed a complaint with [the ICRC] in
       December 2014. Evidence presented indicates that the decision to
       terminate the Plaintiff occurred on May 19, 2015 and the termination
       occurred on May 28, 2015. Plaintiff has provided no evidence that
       anything occurred between the time of the complaint and the time of
       his termination relating his termination to the complaint to the ICRC.
       There is nothing in the evidence which indicates that the ICRC
       complaints were a factor in the decision to terminate his employment.
       The mere fact that the Plaintiff made the complaint to the ICRC and
       he was subsequently terminated is insufficient to provide a causal
       connection without something more. Here, there is insufficient
       evidence provided which indicates that something more. The
       triggering factor in the termination is simply the commission of an act
       by the Plaintiff that violated his strict agreement not to defame any
       patient, employee, or visitor.

       Viewing the facts in the light most favorable to Christie once again, we

disagree. Regardless of whether his derogatory comments were a triggering factor

in his termination, a genuine issue of material fact remains as to whether his filing

of an ICRA complaint was a “significant factor” in his termination. See id. As noted

above, the basis for Christie’s ICRC complaint was sexual-orientation

discrimination by Bruce. That Bruce was the source of derogatory comments

supporting the complaint and also the decisionmaker when it came time to fire

Christie—six months after Christie’s ICRC complaint—certainly could have

“tip[ped] the scales.” See id. Because there was a genuine issue of material fact

in the record, summary judgment was not appropriate.

          C. Public Policy/Wrongful Discharge Claim

       Next, Christie claims the district court committed error in granting summary

judgment on his public policy claim because there was direct evidence from the

union representative that Bruce wanted to fire Christie for complaining outside the

“chain of command” about a new hire who did not have the proper licensure. To

succeed on a claim of wrongful discharge in violation of public policy, Christie must
                                         9


prove “(1) engagement in a protected activity, (2) adverse employment action, and

(3) a causal connection between the two.” Rivera v. Woodward Res. Ctr., 865
N.W.2d 887, 894 (Iowa 2015) (quoting Teachout, 584 N.W.2d at 299). Here,

CCMH does not contest the first two elements. Instead, CCMH asserts Christie

cannot establish a causal connection between his IDPH report in January 2015

and his termination in May 2015 and they have an overriding business justification

for his termination. “The causation standard is high, and requires us to determine

if a reasonable fact finder would conclude” Christie’s IDPH report was the

determining factor in CCMH’s decision to fire him. See Fitzgerald v. Salsbury

Chem., Inc., 613 N.W.2d 275, 281 (Iowa 2000); see also Rivera, 865 N.W.2d at

898 (defining “determining factor” as “one that tips the balance in an employment

decision”).

       Christie claims his termination was causally connected to his complaint to

the IDPH. As support, he asserts that after he complained to the IDPH, Bruce

called the union representative and stated he wanted to terminate Christie and

another employee for going outside the chain of command and filing a complaint

directly with the IDPH. CCMH asserts the complaint and termination are not

causally connected because Christie’s termination occurred approximately four

months after the complaint; the alleged statements were made by Bruce, who was

not at all involved in the patient-complaint investigation; and CCMH had an

overriding business justification to terminate Christie, namely, that his derogatory

comments about a patient were in direct violation of his zero-tolerance agreement

with CCMH.

       In granting CCMH’s motion for summary judgment, the district court held:
                                           10


              The Plaintiff has not provided anything beyond this
       declaration and even viewing the evidence in the light most favorable
       to the Plaintiff, there is simply insufficient evidence of any type of link
       between the complaint to the IDPH and Christie’s termination. There
       is nothing in the evidence provided which shows that any action was
       taken against the Plaintiff by Mr. Bruce or any other individual in
       January 2015. There is nothing in the record which indicates that
       any action was taken against the Plaintiff until the investigation into
       the derogatory patient comments occurred in May 2015. Plaintiff has
       provided no evidence that the IDPH complaint played any role in the
       decision-making process by Mr. Musgrave nor has the Plaintiff
       provided any evidence that Mr. Bruce was part of the process in
       reaching the decision to terminate. It was Mr. Musgrave, not Mr.
       Bruce, who investigated the derogatory patient comments and made
       the recommendation to terminate. Mr. Bruce simply approved the
       termination based on the conclusion of the investigation which
       showed a violation of the agreement to refrain from derogatory
       comments of any sort. The Plaintiff has provided no evidence that
       the IDPH or Mr. Bruce’s previous comments about wanting to
       terminate Mr. Christie for the complaints had any influence on Mr.
       Musgrave in his investigation or in his recommendation. There is
       simply nothing to indicate that the IDPH complaint was a factor in the
       termination recommendation. . . .

       As we must view the record in the light most favorable to Christie, we

disagree with the district court.      In his deposition, Christie stated his union

representative had a discussion with Bruce following Bruce’s discovery of the IDPH

complaint. The union representative told Christie that Bruce was so upset that he

wanted to fire Christie and two other employees involved in submitting the

complaint. Although Bruce was dissuaded from firing the three employees at that

time, Christie noted his relationship with Musgrave became more distant following

the complaint.    Both Musgrave and Bruce were integral in the subsequent

investigation into Christie’s patient comments and the decision to terminate him.

       Although the “causation standard is high,” it generally “presents a question

of fact.” Fitzgerald, 613 N.W.2d at 289. Thus, if there is a dispute, as here, “over

the conduct or the reasonable inferences to be drawn from the conduct, the jury
                                         11

must resolve the dispute.” Id. Based on the above-mentioned facts in the record,

we conclude a reasonable jury could find that Christie’s conduct in filing a

complaint with the IDPH was the reason that “tip[ped] the scales decisively”

towards terminating his employment. Haskenhoff, 897 N.W.2d at 582.

   IV. Conclusion

       Because Christie generated an issue of material fact on his sexual

orientation claim, retaliation claim, and public policy claim, we reverse the district

court’s grant of summary judgment and remand for further proceedings.

       REVERSED AND REMANDED.